DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because line 8 recites “process” and should be amended to recite --processed--.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
in paragraph [0025], line 5: “a tablet device 120” should be --a tablet device 130--;
in paragraph [0038], line 13: “comprehensive survey system 190” should be amended - --comprehensive survey system 160--; and
in paragraph [0052], line 3: “the method 700” should be --the method 1200--.
Appropriate correction is required.

Claim Objections
Claims 1, 4, 10-11 and 20 are objected to because of the following informalities: 
Claim 1 recites “falling risk” in line 1, “falls risk” in line 4, “risk of falling” in line 6, “fall risk” in line 11, and “fall risk” in line 13. For clarity and consistency, line 1 should be amended to recite --fall risk--, line 4 should be amended to recite --the fall risk-- and line 6 should be amended to recite --the fall risk--;
 Claim 4, line 1 recites “the plurality of domains include” and should be amended to recite --the plurality of domains includes--; 
Claim 10, lines 4 and 6 recite “risk” and should be amended to recite --fall risk-- for clarity and consistency; 
Claim 11 recites “falling risk” in line 1, “falls risk” in line 11, “risk of falling” in line 14, “fall risk” in line 20, and “fall risk” in line 22. For clarity and consistency, line 1 should be amended to recite --fall risk--, line 11 should be amended to recite --the fall risk--, and line 14 should be amended to recite --the fall risk--;
Claim 11, line 15 recites “a depth camera system” and should be amended to recite --the depth camera system--; and
Claim 20 recites “falling risk” in line 3, “falls risk” in line 5, “risk of falling” in line 7, “fall risk” in line 12, and “fall risk” in line 14. For clarity and consistency, line 3 should be amended to recite --fall risk--, line 5 should be amended to recite --the fall risk--, and line 7 should be amended to recite --the fall risk--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the following instructions: “providing a user with a survey” in line 10, “receiving the elicited information” in line 13 and “displaying” in line 22, but it is not clear via what element of the system that these instructions are being carried out. 
Claims 12-19 are rejected by virtue of their dependence from claim 11.
Claim 13 recites “the operation” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the operation” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a method for providing real-time assessment of falling risk using a computational algorithm, which is an abstract idea.  Claims 2 and 4-10 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:  
[A1] providing a user with a survey comprising questions directed to eliciting information regarding assessing falls risk across a plurality of domains; 
[B1] receiving the elicited information comprising answers to the questions that are indicative of a risk of falling of the user; 
[C1] determining, based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user; 
[D1] conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information. 

Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  
[A2] “recording, via a depth camera system, depth video data of an activity of the user” and 
[B2] “displaying at least a portion of the quantitative fall risk analysis to the user”.
The element [A2] does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g). 
The element [B2] does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., displaying a result on a computer.
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  

U.S. Patent Application Publication No. 20180005448 A1 (Choukroun et al.) discloses that depth cameras are well-known (paragraph 0023 of Choukroun);
The element [B2] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions  (that of display) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based 
Claims 2 and 4-10 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exception:
Claim 10: “assessing a cloud-based normative data storing having normative data, risk ratios, and recommendations”
This claim limitation does not integrate the exception into a practical application.  In particular, the element of claim 10 is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  In particular, the cloud-based normative data storage is nothing more than a computer.  Such computers are conventional as evidenced by Tran (as provided with respect to the rejection of claim 10).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 20 is directed to a method of providing real-time assessment of falling risk using a computational algorithm, which is an abstract idea.  Claim 20 does not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 20 is as follows:
Step 1: Claim 20 is drawn to a machine.
Step 2A – Prong One: Claim 20 recites an abstract idea.  In particular, claim 20 recites the following limitations:  
[A1] “providing a user with a survey comprising questions directed to eliciting information regarding assessing falls risk across a plurality of domains”
[B1] “receiving the elicited information comprising answers to the question that are indicative of a risk of falling of the user”
[C1] “determining based on depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user”
[D1] “conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information”
[E1] “displaying at least a portion of the quantitative fall risk analysis to the user”
These elements [A1]-[E1] of claim 20 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper; and/or (3) they involve methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  “a non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method for providing real-time assessment of falling risk”.

Step 2B: Claim 20 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the recitation “a non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method for providing real-time assessment of falling risk” does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20150359467 A1) in view of Stone et al. (US 20170055917 A1)(Stone).
Referring to Claim 1: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a 
Stone teaches a system for automatic assessment of fall risk comprising recording, via a depth camera system, depth video data of an activity of the user (see Stone paragraph [0074] “the depth camera (103)”); determining, based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user (see Stone paragraph [0060] “the server (301) will take in a variety of information from a plurality of sensors (101) which will provide various indications of the persons current actions. From those sensors' (101) output, a variety of characteristics of the patient's fall risk. (201) can be determined”); conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information (see Stone paragraph [0060] “These characteristics may then be processed 
Referring to Claim 2: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected” and Paragraph [0168] “real-time monitoring of…ambulation and falls”), wherein the providing the user with the survey includes presenting the questions with an interactive animated conversational graphical user interface (see Tran paragraph [0148] “interactive visual communication with patient or user,” paragraph [0150] “the system can ask a confirmatory question to the patient or wearer through text to speech software” and paragraph [0174]). 
Referring to Claim 4: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a  wherein the plurality of domains include history, medication, environmental, physical, and vision (see Tran paragraph [0182] “depending on the patient or wearer's medical history, age, sex, medical condition, and geographic location”).
Referring to Claim 5: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”) wherein the determining the at least one spatio-temporal gait characteristic includes tracking a position and orientation of the user in the depth video data (see Tran paragraph [0160] “tracking location, ambulatory travel vectors and time in a database”).
Referring to Claim 6: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”) wherein the at least one spatio-temporal gait characteristic includes one or more of a gait velocity, a stride length, a step length, and a step width (see Tran paragraph [0155] “The system will detect patient or wearer skeleton structure, stride and frequency; and based on this information to judge whether patient or wearer has joint problem, asymmetrical bone structure, among others. The system can store historical gait information, and by overlaying current structure to the historical (normal) gait information, gait changes can be detected. In the camera embodiment, an estimate of the gait pattern is done using the camera”).
Referring to Claim 7: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”) wherein the at least one spatio-temporal gait characteristic includes one or more of a time in stance, a time in swing, a time in double support, a stance time variability, and a swing time variability (see Tran paragraph [0163] “multiple dimensions of a user's daily activities such as start and stop times of interactions of different interactions are encoded as distinct dimensions in a database”).
Referring to Claim 8: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”) wherein the at least one spatio-temporal gait characteristic includes one or more of a test duration, a turning duration, a sit-to-stand duration, a stand-to-sit duration, a number of sit-to-stand repetitions completed within a predetermined period of time, and a number of stand-to-sit repetitions completed within a predetermined period of time (see Tran paragraph [0155] “The system can store historical gait information, and by overlaying current structure to the historical (normal) gait information, gait changes can be detected. In the camera embodiment, an estimate of the gait pattern is done using the camera”).
Referring to Claim 9: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”) further comprising providing, in real-time, consultative recommendations based on the quantitative fall risk analysis (see Tran paragraph 
Referring to Claim 10: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein providing the consultative recommendations includes: accessing a cloud-based normative data storage having normative data, risk ratios, and recommendations (see paragraph [0174] “user interface hosted on the web server 200 through the Internet 100 from a remote computer system”); comparing the quantitative fall risk analysis to the normative data and risk ratios (see paragraph [0182] “These algorithms range from the relatively simple (e.g., comparing blood pressure to a recommended value)”); and based on the comparison, selecting a recommendation of the recommendations accessed from the cloud-based normative data storage (see Tran paragraph [0176] “the web page hosted by the server 200… lists a series of data fields that show running average values of the patient or wearer's daily, monthly, and yearly vital parameters. The levels are compared to a series of corresponding ‘suggested’ values of vital parameters that are extracted from a database associated with the web site… The table then calculates the difference between the running average and suggested values to give the patient or wearer an idea of how their data compares to that of a healthy patient or wearer”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20150359467 A1), in view of Stone et al. (US 20170055917 A1)(Stone), and further in view of Anzures et al. (US 10,761,691 B2)(Anzures).
Referring to Claim 3: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected” but is silent to displaying a representation of the activity to be performed by the user via the interactive animated conversational graphical user interface.
Anzures teaches a portable device with an animated graphical interface (see Anzures: Column 14, lines 5-14 and Figure 16D, elements 1678 and 1680 “screen 112 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed “graphics”). In some embodiments, some or all of the visual output may correspond to user-interface objects”) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the a method for providing real-time monitoring of conditions that could result in a falling risk as taught by Tran, with the animated user interface of Anzures in order to “display of a sequence of images that gives the appearance of movement, and informs the user of an action that has been performed” (see Anzures: Column 17, lines 30-45).

Claim 11, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20150359467 A1) in view of Panzer (US 20100124737 A1), and further in view of Stone et al. (US 20170055917 A1)(Stone).
Referring to Claim 11: Tran teaches a system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected” and Paragraph [0168] “real-time monitoring of…ambulation and falls”), at least one processor (see Tran paragraph [0004] “a processor”); and a memory storing processor-executable instructions (see Tran paragraph [0017] “The processor can execute code to store and analyze information relating to the person's ambulation”), wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions: providing a user with a survey comprising questions directed to eliciting information regarding assessing falls risk across a plurality of domains (see Tran Paragraph [0031] “collecting patient or wearer medical information from a patient or wearer computer” and paragraph [0032] “Responses from the patient or wearer to a patient or wearer medical questionnaire can be captured”); receiving the elicited information comprising answers to the questions that are indicative of a risk of falling of the user (see Tran paragraph [0028] “remote healthcare provider can receive a report on the health of the monitored subjects that will help them evaluate these individuals better during the short routine checkup visits”), but is silent to the system comprising a kiosk and a tablet device communicatively coupled to the kiosk, a depth camera system communicatively coupled to the kiosk; recording, via a depth camera system depth video data of an activity of the user; determining, based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user; conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information; and displaying at least a portion of the quantitative fall risk analysis to the user.
	Panzer teaches a system for fall prevention that comprises a kiosk (see Panzer paragraph [0067] “multimedia kiosks 952”) and a tablet device that is communicatively coupled to the kiosk (see figure 10). It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the system for providing real-time monitoring of conditions that could result in a falling risk as taught by Tran with the Kiosk as part of the system for fall prevention of Panzer in order to “provide for exceptional immersive experiences” (see Panzer paragraph [0067]). Tran as modified by Panzer is silent to a depth camera system communicatively coupled to the kiosk; recording, via a depth camera system depth video data of 
Stone teaches a system for automatic assessment of fall risk comprising recording, via a depth camera system, depth video data of an activity of the user (see Stone paragraph [0074] “the depth camera (103)”); determining, based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user (see Stone paragraph [0060] “the server (301) will take in a variety of information from a plurality of sensors (101) which will provide various indications of the persons current actions. From those sensors' (101) output, a variety of characteristics of the patient's fall risk. (201) can be determined”); conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information (see Stone paragraph [0060] “These characteristics may then be processed by the server (301) to produce an instantaneous fall risk assessment. This can then be combined with historical data for this patient (313) and/or data from a general population to which the patient is associated, to determine their long term fall risk as well as to indicate any unique factors for this patient which may give a better indication of instantaneous fall risk”); and displaying at least a portion of the quantitative fall risk analysis to the user (see Stone paragraph [0025] “the monitoring computer system displaying the transmitted indication of the determined fall risk”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method for providing real-time monitoring of conditions that could result in a falling risk as taught by Tran, modified by Panzer, with the depth 
	Referring to Claim 12: Tran teaches a system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), further comprising an interactive animated conversational graphical user interface displayed by the tablet device (see Tran paragraph [0148] “Through this module, a police officer, a security agent, or a healthcare agent such as a physician at a remote location can engage, in interactive visual communication with the patient or wearer. The patient or wearer's health data or audio-visual signal can be remotely accessed. The patient or wearer also has access to a video transmission of the third party”).
	Referring to Claim 14: Tran teaches the system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein the determining the at least one spatio-temporal gait characteristic includes tracking a position and orientation of the user in the depth video data (see Tran paragraph [0160] “tracking location, ambulatory travel vectors and time in a database”).
	Referring to Claim 15: Tran teaches the system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein the at least one spatio-temporal gait characteristic includes one or more of a gait velocity, a stride length, a step length, and a step width (see Tran paragraph [0155] “The system will detect patient or wearer skeleton structure, stride and frequency”). 
	Referring to Claim 16: Tran teaches the system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein the at least one spatio-temporal gait characteristic includes one or more of a time in stance, a time in swing, a time in double support, a stance time variability, and a swing time variability (see Tran paragraph [0163] “multiple dimensions of a user's daily activities such as start and stop times of interactions of different interactions are encoded as distinct dimensions in a database”). 
	Referring to Claim 17: Tran teaches the system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein the at least one spatio-temporal gait characteristic includes one or more of a test duration, a turning duration, a sit-to-stand duration, a stand-to-sit duration, a number of sit-to-stand repetitions completed within a predetermined period of time, and a number of stand-to-sit repetitions completed within a predetermined period of time (see Tran paragraph [0388]). 
	Referring to Claim 18: Tran teaches the system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein the at least one processor (see Tran paragraph [0004]) is further configured to implement the operation of providing, in real-time, consultative recommendations based on the quantitative fall risk analysis (see Tran paragraph [0168] “The system allows patient or wearers to conduct a low-cost, comprehensive, real-time monitoring of their vital parameters such as ambulation and falls” and paragraph [0299] ”the analysis includes… processing the information to reach a clinically relevant conclusion or recommendation”). 
	Referring to Claim 19: Tran teaches the system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein providing the consultative recommendations (see Tran paragraph [0299] ”the analysis includes… processing the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20150359467 A1), further in view of Panzer (US 20100124737 A1), further in view of  Stone et al. (US 20170055917 A1)(Stone), and further in view of Anzures et al. (US 10,761,691 B2)(Anzures).
Referring to Claim 13: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected” but is silent to displaying a representation of 
Anzures teaches a portable device with an animated graphical interface (see Anzures: Column 14, lines 5-14 and Figure 16D, elements 1678 and 1680 “screen 112 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed “graphics”). In some embodiments, some or all of the visual output may correspond to user-interface objects”) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the a method for providing real-time monitoring of conditions that could result in a falling risk as taught by Tran, as modified by Stone, with the animated user interface of Anzures in order to “display of a sequence of images that gives the appearance of movement, and informs the user of an action that has been performed” (see Anzures: Column 17, lines 30-45).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 20170055917 A1) further in view of Tran (US 20150359467 A1).
Referring to Claim 20: Stone teaches a system for automatic assessment of fall risk comprising a non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method for providing real-time assessment of falling risk (see Stone paragraph [0029] “a non-transitory computer-readable medium having computer-executable program instructions thereon which. When executed by the microprocessor, cause the central server to perform the steps of: receiving from the plurality of sensors data about the human being gathered by the plurality of sensors; extracting from the received data about the human being a plurality of data features; determining a fall risk for the 
	Tran teaches the method comprising: providing a user with a survey comprising questions directed to eliciting information regarding assessing falls risk across a plurality of domains (see Tran Paragraph [0031] “collecting patient or wearer medical information from a patient or wearer computer” and paragraph [0032] “Responses from the patient or wearer to a patient or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Alyssa N Potter/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791